Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This communication is in response to applicant's 02/08/2021 amendment in the application of Meo et al. for the "TECHNIQUE FOR DYNAMIC DISCOVERY, UPDATE AND PROPAGATION OF MULTICAST STREAM CAPABILITIES IN A CAPABILITY -AWARE NETWORK" filed 05/30/2019.  This application is a Request for Continued Examination (RCE) under 37 C.F.R. 1.114 filed on 02/08/2021.  The amendment and response has been entered and made of record.  Claims 1-20 are pending in the present application. 

2.         The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks TM, and other legal symbols @, where required, and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the'' and “said'' within each
claim).  Minor typographical errors could render a Patent unenforceable and so the applicant is
strongly encouraged to aid in this endeavor.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

4.        This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 1-3, 5-6, 8, 10-15, 17-18, 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nagarajan et al. (US#10,476,793) in view of Wang et al. (US#10,659,344) and further in view of Menezes et al. (US#10,171,345). 
 	Regarding claim 1, the references disclose a method for forming multicast flows through the network, in accordance with the essential features of the claim. Nagarajan et al. (US#10,476,793) discloses a method comprising: coupling, by at least one processor, an endpoint to a first hop router in a network environment (see Fig. 5; Control unit 82); discovering, by the first hop router, multicast flow characteristics information associated with the endpoint (see Fig. 1; Col. 1, line 61 to Col. 2, line 19 & Col. 4, lines 21-38: PIM First Hop Router device communicatively coupled to at least one source device); propagating, by the first hop router via a flooding mechanism (PIM flooding mechanism and source discovery PFM-SD – IETF RFC 8364: Col. 1, line 61 to Col. 2, line 19 & Col. 4, lines 21-38), the multicast flow characteristics information of the endpoint to additional network nodes in the network environment (Fig. 12; Col. 36, line 6 to Col. 38, line 15: PIM control messages, including join requests and prune requests, to propagate requests to join or leave a multicast group from receivers - RFC 4601.  As seen in Fig. 1, in which the discovered flow is propagated to all the other aggregated routers); wherein a set of the additional network nodes adds one or more multicast configurations in response to receiving the propagated multicast flow characteristics information of the endpoint (see Figs. 10, 11; Col. 31, line 43 to Col. 35, line 67: multiple multicast stream data elements); and forming, by the first hop router and at least a portion of the set of the additional network nodes, one or more multicast flows associated with the endpoint through the network environment, wherein the one or more multicast flows are formed based on the multicast flow characteristic information associated with the endpoint (Fig. 1; Col. 1, line 61 to Col. 2, line 19 & Col. 4, lines 21-38). 
Although Nagarajan references does not disclose expressly the multicast flow characteristics information.  However, Nagarajan teaches a source-active register message that specifies a source address and an identifier (e.g., a group address), routing information that are collectively associated with a multicast stream (Fig. 1; Col. 9, lines 7-46).  In the same field of endeavor, Wang et al. (US#10,659,344) teaches in the multicast flow information that include one or more of multicast source information, multicast group information, or information configured to identify the feature of the multicast flow (Col. 2, lines 26-36).  Furthermore, Menezes et al. (US#10,171,345) teaches in Figs 1-5 block diagrams illustrated the scenario for mapping different routing paths, in which the routing DB 130 is further augmented with path capability and performance data from the core network 106, such as indications of data flow capabilities and data flow quality across the core routers 110. For instance, individual routing paths can be characterized in the routing DB 130 based on data flow capacity across the individual paths, such as an average and/or maximum bandwidth for each routing path
Wang et al.: Fig. 13; Col. 19, lines 36-64: multicast flow characteristics including at least a per flow capability of the endpoint). 
Regarding claim 3, the reference further teaches wherein the multicast flow characteristics information is discovered by the first hop router in response to the endpoint being coupled to the first hop router in the network environment (Wang et al.: Fig. 8; Col. 13, lines 46 to Col. 14, line 25).
Regarding claims 5-6, the reference further teaches wherein the first hop router is configured to discover the multicast flow characteristics information from the endpoint using a link layer discovery protocol (Nagarajan et al.: Fig. 1; Col. 1, line 61 to Col. 2, line 19 & Col. 4, lines 21-38).
Regarding claim 8, the reference further teaches wherein the multicast flow characteristics information is propagated from the first hop router to the additional network nodes in the network environment using a PIM flooding and source discovery (PFM-SD) mechanism (Nagarajan et al.: Col. 3, line 56 to Col. 4, line 38 & Wang et al.: Fig. 13; Col. 19, lines 36-64).
Regarding claim 10, the reference further teaches wherein the additional network nodes in the network environment are configured to add one or more multicast configurations corresponding to the multicast flow information in response to receiving the multicast flow information through PFM-SD mechanism (Nagarajan et al.: Col. 3, line 56 to Col. 4, line 38 & Wang et al.: Fig. 13; Col. 19, lines 36-64).
Nagarajan et al.: Col. 3, line 56 to Col. 4, line 38 & Wang et al.: Fig. 13; Col. 19, lines 36-64).
Regarding claim 12, the reference further teaches wherein the one or the plurality of the first network nodes of the additional network nodes are configured to forward the multicast flow characteristics information to one or a plurality of second network nodes of the additional network nodes adjacent to the one or a plurality of the first network nodes according to the PFM-SD mechanism (Nagarajan et al.: Col. 3, line 56 to Col. 4, line 38 & Wang et al.: Fig. 13; Col. 19, lines 36-64).
Regarding claim 13, the reference further teaches wherein both the one or the plurality of the first network nodes and the one or the plurality of the second network nodes are configured to selectively form the one or more multicast flow associated with the endpoint based on the multicast flow characteristics information received according to the PFM-SD mechanism (Nagarajan et al.: Col. 3, line 56 to Col. 4, line 38 & Wang et al.: Fig. 13; Col. 19, lines 36-64).
Regarding claim 14, the reference further teaches wherein updating the multicast flow characteristics information of the endpoint; and propagating the updated multicast flow characteristics information to the additional network nodes in the network environment using the PFM-SD mechanism (Nagarajan et al.: Col. 3, line 56 to Col. 4, line 38 & Wang et al.: Fig. 13; Col. 19, lines 36-64) . 

Regarding claim 20, this claim differs from claims Nagarajan et al. (US#10,476,793) in view of Wang et al. (US#10,659,344) and further in view of Menezes et al. (US#10,171,345) in that the claims recited a computer program product for performing the same basis of steps and apparatus of the prior arts as discussed in the rejection of claims 1 above.  It would have been obvious to a person of ordinary skill in the art to implement a computer program product in Nagarajan in view of Wang and Menezes for performing the steps and apparatus as recited in the claims with the motivation being to provide the efficient enhancement for forming multicast flows through the network, and easy to maintenance, upgrade.	 	
One skilled in the art would have recognized the need for effectively and efficiently providing multicast flows through the network, and would have applied Menezes’s Techniques for routing communication sessions across a network utilizing  flow capability, and Wang’s generating forwarding information of a bit indexed explicit replication (BIER) network into Nagarajan’s transmission of multicast stream data over the networks.  Therefore, It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to apply Menezes’s routing communication sessions, and Wang’s information transmission method, apparatus and system into Nagarajan’s multicast flow overlay using registration over a reliable transport with the motivation being to provide a method and system for discovery, update and propagation of multicast stream capabilities in a capability-aware network.


Allowable Subject Matter
6.	Claims 4, 7, 9, 16, 19 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.        The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein the multicast flow characteristics information associated with the endpoint includes one or a combination of an amount of data in a multicast flow associated with the endpoint, an indication of whether the endpoint is either or both a receiver and a source of the multicast flow associated with the endpoint, a multicast group address of the multicast flow associated with the endpoint, bandwidth requirements of the multicast flow associated with the endpoint, a differentiated services code point of the multicast flow associated with the endpoint, priority information of the multicast flow associated with the endpoint, and a bundle index of one or more flows bundled with the multicast flow associated with the endpoint, as specifically recited in the claims.  
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated in PTO form 892.
The Manohar et al. (US#10,264,040) shows system to manage multicast traffic.
The Manohar et al. (US#10,862,933) shows system to manage multicast traffic.
The Chhibber et al. (US#10,700,938) shows efficient configuration of multicast flows.
The Mishra al. (US#10,862,697) shows multicast source discovery mechanism to avoid multicast traffic sync between active multi-homing peers or any cast gateway L2 stretch.

The Kim et al. (US#8,289,893) shows apparatus and method for supporting multicast communication in broadband wireless access system.
The Basilier (US#7,061,880) shows systems and methods for multicast communications.

9.	Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added).  "The use of a confusing variety of terms for the same thing should not be permitted.
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sefcheck Gregory, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

11.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
02/18/2021  
/MAN U PHAN/Primary Examiner, Art Unit 2477